ENFOQUES POSITIVOS Y PROACTIVOS PARA
APOYAR A LOS NIÑOS CON DISCAPACIDADES:
UNA GUÍA PARA LAS PARTES INTERESADAS
Apoyo a la política OSEP 22-01 (guía TA)

DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y
SERVICIOS DE REHABILITACIÓN
19 DE JULIO DE 2022

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes
para la competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

Aviso de Asistencia Lingüística
Notice of Language Assistance: If you have difficulty understanding English, you may, free of charge,
request language assistance services for this Department information by calling 1-800-USA-LEARN
(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.
Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en entender
el idioma inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a esta información
llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envíe un mensaje de
correo electrónico a: Ed.Language.Assistance@ed.gov.
給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得向大眾提
供 的語言協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。如果您需要有關
口譯 或筆譯服務的詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327)
(聽語障人士專線：1-800-877-8339), 或電郵: Ed.Language.Assistance@ed.gov.
Thông báo dành cho những người có khả năng Anh ngữ hạn chế: Nếu quý vị gặp khó khăn trong việc
hiểu Anh ngữ thì quý vị có thể yêu cầu các dịch vụ hỗ trợ ngôn ngữ cho các tin tức của Bộ dành cho công
chúng. Các dịch vụ hỗ trợ ngôn ngữ này đều miễn phí. Nếu quý vị muốn biết thêm chi tiết về các dịch vụ
phiên dịch hay thông dịch, xin vui lòng gọi số 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), hoặc email: Ed.Language.Assistance@ed.gov.
영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에일반인
대상 언어 지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는 무료로제공됩니다.
통역이나 번역 서비스에 대해 자세한 정보가 필요하신 경우, 전화번호 1-800-USA-LEARN
(1-800-872-5327) 또는 청각 장애인용 전화번호 1-800-877-8339 또는 이메일주소
Ed.Language.Assistance@ed.gov 으로 연락하시기 바랍니다.
Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong makaintindi ng
English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran mula sa nagbibigay
ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay ng wika ay libre. Kung
kailangan ninyo ng dagdag na impormasyon tungkolsa mga serbisyo kaugnay ng pagpapaliwanag o
pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.
Уведомление для лиц с ограниченным знанием английского языка: Если вы испытываете
трудности в понимании английского языка, вы можете попросить, чтобы вампредоставили перевод
информации, которую Министерство Образования доводит до всеобщего сведения. Этот перевод
предоставляется бесплатно. Если вы хотите получить более подробную информацию об услугах
устного и письменного перевода, звоните по телефону 1-800-USA-LEARN (1-800-872-5327)
(служба для слабослышащих: 1-800-877-8339), или отправьте сообщение по адресу:
Ed.Language.Assistance@ed.gov.

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

El Departamento ha determinado que este documento brinda orientación importante conforme al
Boletín Final de Buenas Prácticas de Orientación de la Oficina de Administración y Presupuesto
(Agency Good Guidance Practices of the Office of Management and Budget), Título 72, del Reg.
Fed. 3432 (25 de enero de 2007). Consulte
https://www.federalregister.gov/documents/2007/01/25/E7-1066/final-bulletin-for-agency-goodguidance-practices. Excepto por los requisitos legales o reglamentarios descritos en esta guía,
esta guía importante no es vinculante y no crea ni impone nuevos requisitos legales. Para obtener
más información sobre los procesos de orientación del Departamento, visite
www2.ed.gov/policy/gen/guid/significant-guidance.html.
Introducción
Todos los niños deben tener acceso a una educación de alta calidad proporcionada en un entorno
de aprendizaje seguro, comprensivo y predecible 1 libre de discriminación, lleno de relaciones
sanas y de confianza, y que asegure su crecimiento y desarrollo social, emocional y académico.
Históricamente, los niños con discapacidades han enfrentado barreras sistémicas para acceder a
su educación y, a la luz de la pandemia de COVID-19, han enfrentado mayores desafíos para su
desarrollo y éxito social, emocional y académico. 2 Por lo tanto, es de vital importancia que las
escuelas y los programas para la primera infancia respalden las necesidades sociales,
emocionales, académicas y conductuales de los niños con discapacidades; que consideren los
efectos dañinos que la disciplina inapropiada e ineficaz puede tener en el desarrollo y los
resultados de los niños; y que inviertan en estrategias y apoyos alternativos para abordar las
necesidades de aprendizaje y comportamiento. El Departamento reconoce y valora a los
administradores escolares, maestros y personal educativo de todo el país que trabajan para
brindar un entorno educativo seguro, positivo y no discriminatorio para todos los estudiantes,
maestros y otro personal escolar. Las escuelas no necesitan elegir entre mantener segura a su
comunidad escolar, incluidos los estudiantes y el personal escolar, y cumplir con la ley.
La Ley de Educación para Individuos con Discapacidades (Individuals with Disabilities Education
Act, IDEA) garantiza que todos los niños elegibles con discapacidades tengan una educación
pública apropiada y gratuita (free and appropriate public education, FAPE) que enfatice la
educación especial y los servicios relacionados diseñados para satisfacer sus necesidades únicas.
Conforme a la Ley IDEA, el vehículo para proporcionar una educación pública gratuita y
apropiada es un programa de educación individualizado (individualized education program, IEP)

1 “Predecible”, como se usa en intervenciones y apoyos conductuales positivos, tiene la definición común de algo
que es obvio o tiene expectativas conocidas. Los entornos de aprendizaje predecibles pueden contribuir a una
sensación de seguridad para los niños, lo que limita el comportamiento que no es consistente con el código de
conducta estudiantil de la escuela.
2
Orsander, M., Mendoza, P., Burgess, M., & Arlini, S.M. (2020). The hidden impact of COVID-19 on children and
families with disabilities. London, Save the Children International.

1

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

desarrollado de manera adecuada sobre la base de las necesidades individuales del niño. Un IEP
debe incluir los niveles actuales de rendimiento académico y desempeño funcional del niño, y el
impacto de la discapacidad del niño en su participación y progreso en el plan de estudios de
educación general. Las metas del IEP deben estar alineadas con los estándares de contenido de
nivel de grado para todos los niños con discapacidades. 3 El IEP también debe incluir una
declaración de la educación especial y los servicios relacionados y las ayudas y servicios
complementarios que se proporcionarán al niño. 4 Cuando un IEP se desarrolla adecuadamente y se
implementa de manera efectiva, los niños pueden experimentar el éxito social, emocional y
académico. IDEA también incluye disposiciones específicas para abordar situaciones en las que el
comportamiento de un niño con una discapacidad impide el aprendizaje del niño o de los demás.
Como parte de la obligación de brindar FAPE, en el caso de un niño con comportamientos que
interfieren con su propio aprendizaje o el de los demás, el equipo del IEP debe considerar, e incluir
en el IEP, el uso de intervenciones y apoyos conductuales positivos, además de otras estrategias,
para abordar esos comportamientos. 5 Incluso con estos requisitos, los datos 6 sugieren que muchos
niños con discapacidades pueden no estar recibiendo intervenciones y apoyos conductuales
apropiados y, en cambio, se los expulsa del salón de clases mediante expulsiones disciplinarias.
Este recurso ofrece estrategias alternativas que los programas para la primera infancia, las escuelas
y las agencias educativas locales (local educational agencies, LEA) pueden usar en lugar de las
prácticas aversivas 7 o disciplina de exclusión. 8
Como las agencias educativas estatales (state educational agencies, SEA), LEA, escuelas,
programas para la primera infancia y educadores (incluidos administradores, maestros, personal
de apoyo educativo especializado y otros empleados de escuelas y programas para la primera
infancia) trabajan diligentemente para garantizar que los niños tengan la oportunidad de vivir de
manera segura, el aprendizaje presencial, las prácticas y políticas disciplinarias deben

Los estados pueden definir estándares de rendimiento académico alternativos para los niños con las
discapacidades cognitivas más importantes, siempre que esos estándares estén alineados con los de contenido
académico del estado, promuevan el acceso al plan de estudios general y reflejen el juicio profesional de los
estándares de rendimiento más altos posibles, de acuerdo con el Título 34 § 200.1(d) del C.F.R. Título 34
§ 300.160(c)(2)(i) del C.F.R.
4
Título 34 §§ 300.17 y 300.320-300.324 del C.F.R.
5
Título 34 §§ 300.324(a)(2)(i) y (b)(2); y 300.320(a)(4) del CFR.
6
Consulte la carta “Estimado colega” adjunta.
7
Las prácticas aversivas incluyen, entre otras, restricción, aislamiento, rociada desagradable en el rostro, asegurar a
un estudiante a una silla (no relacionado con la terapia ocupacional u otro apoyo médico) y tapar la boca de un
estudiante, así como el uso de dispositivos de estimulación eléctrica con el fin de abordar el comportamiento
autoagresivo o agresivo.
8
La disciplina de exclusión, aunque no está definida en IDEA y sus reglamentos de implementación, tal como se
usa en este documento y en los documentos adjuntos, se refiere a la remoción, ya sea a corto o largo plazo, de un
niño con una discapacidad de una clase, escuela, u otro programa educativo o actividad por violar una regla
escolar o el código de conducta estudiantil de la escuela. Los ejemplos pueden incluir detenciones, suspensiones
en la escuela, suspensiones fuera de la escuela, suspensiones de viajar en el autobús escolar, expulsiones,
transferencias disciplinarias a escuelas alternativas y remisiones a la policía, incluidas las remisiones que resultan
en un arresto relacionado con la escuela.
3

2

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

examinarse y, cuando corresponda, modificarse cuando persistan las disparidades 9 en su uso. En
este documento de asistencia técnica (un complemento del documento Preguntas y respuestas:
Abordar las necesidades de los niños con discapacidades y las disposiciones disciplinarias de
IDEA, que describe los requisitos legales relacionados con el apoyo conductual y la disciplina
para estudiantes elegibles con discapacidades según IDEA), la Oficina de Programas de
Educación Especial (Office of Special Education Programs, OSEP) proporciona información
sobre recursos, estrategias y prácticas basadas en evidencia que (si bien no lo exige la ley) puede
ayudar a los estados, las LEA, las escuelas, los programas de la primera infancia, los educadores
y las familias en sus esfuerzos por cumplir con los requisitos de IDEA y, al hacerlo, mejorar los
resultados para los niños con discapacidades.
I. Abordar de manera proactiva las disparidades y los resultados negativos de la
disciplina de exclusión
Dados los resultados negativos asociados y las disparidades en el uso de la disciplina de
exclusión, 10 las SEA, las LEA, las escuelas y los programas para la primera infancia deben
identificar formas de reducir significativamente su uso. 11 Los estados y otras entidades que
operan programas educativos, incluidos los programas de educación de la primera infancia,
deben considerar la promulgación de políticas que restrinjan o prohíban el uso de prácticas
disciplinarias como la suspensión y la expulsión en situaciones particulares o para grupos
particulares de niños. 12 Aunque puede haber instancias en las que el comportamiento de un niño,
como causar daño físico a sí mismo o a otros, justifique una acción disciplinaria de exclusión,
prevenir la necesidad antes de que ocurra puede ser un primer paso efectivo en la mayoría de las

En Apoyar a los estudiantes con discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la
Sección 504 de la Ley de Rehabilitación de 1973, la Oficina para Derechos Civiles del Departamento explica que
la evidencia estadística que sugiere el uso desproporcionado de la disciplina por cierta conducta, por sí sola, no
prueba discriminación bajo las leyes federales que protegen los derechos educativos de los estudiantes con
discapacidades, pero puede generar una base para analizar si hay discriminación por discapacidad.
10
Chu, E., & Ready, D.D. “Exclusion and Urban Public High Schools: Short- and Long-Term Consequences of
School Suspensions.” American Journal of Education, 124 (Agosto de 2018). Disponible en:
https://www.journals.uchicago.edu/doi/pdf/10.1086/698454; Gerlinger, J, Viano, S, Gardella, J.H., Fisher, B.W.,
Curran, F. C., & Higgins, E. M. (2021). Exclusionary School Discipline and Delinquent Outcomes: A MetaAnalysis, Journal of Youth and Adolescence 50:1493–1509.
11
Los estados pueden desempeñar un papel importante para ayudar a las LEA y los programas de la primera
infancia a desarrollar la capacidad para implementar un enfoque proactivo. Para una discusión detallada de las
obligaciones del Estado en la reducción de las disparidades disciplinarias, consulte Preguntas y respuestas:
Abordar las necesidades de los niños con discapacidades y las disposiciones disciplinarias de IDEA. Los estados
también pueden usar los fondos de la sección 611 de IDEA, como se describe en la Sección III de este documento.
12
Por ejemplo, Head Start requiere que los programas prohíban o limiten severamente el uso de la suspensión
debido al comportamiento de un niño y, cuando la suspensión se considere necesaria, el programa primero debe
contactarse con los profesionales de la salud mental, los padres y otros profesionales especializados para
determinar si existen otras opciones apropiadas. Consulte el Título 45 § 1302.17 del C.F.R. Consulte también la
Política y los reglamentos de Head Start en: https://eclkc.ohs.acf.hhs.gov/policy/45-cfr-chap-xiii/1302-17suspension-expulsion.
9

3

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

situaciones. Es probable que los enfoques sistemáticos proactivos centrados en la instrucción y
los apoyos, y que se implementan con fidelidad y sensibilidad cultural, aborden las disparidades;
reducir el uso de la disciplina de exclusión; y ocasionar resultados positivos de desarrollo,
académicos y conductuales para todos los niños, incluidos aquellos con discapacidades. 13
Además, según el punto de vista de la Oficina de Educación Especial y Servicios de
Rehabilitación (Office of Special Education and Rehabilitative Services, OSERS), la disciplina
de exclusión no debe usarse para infracciones no violentas, como llegadas tarde, ausentismo o
infracciones subjetivas como desafío o falta de respeto. Una reducción en la disciplina de
exclusión está asociada con un clima escolar positivo 14 que fomenta la seguridad y promueve un
entorno de apoyo con relaciones de respeto, confianza y afecto. 15
El desarrollo de ambientes de aprendizaje temprano y climas escolares positivos mientras se
implementan estrategias basadas en evidencia y se mejoran y aplican de manera equitativa las
políticas y prácticas de disciplina escolar y del programa, comienza con una inversión en
desarrollar la experiencia necesaria dentro de la fuerza laboral de educadores. Un paso
fundamental para abordar las disparidades, reducir significativamente el uso de la disciplina de
exclusión y las prácticas aversivas y mejorar los resultados de los niños con discapacidades es
proporcionar a los educadores recursos, estrategias y conocimientos profesionales para fomentar
un clima escolar positivo. Cuando las escuelas y los programas para la primera infancia
fomentan climas de inclusión, seguridad y pertenencia, al tiempo que implementan prácticas
basadas en evidencia, el uso de la disciplina de exclusión y las prácticas aversivas (como la
restricción o el aislamiento) se puede reducir significativamente. 16

Scott, T.M., Gage, N.A., Hirn, R.G., Lingo, A. S., & Burt, J. (2019). Un examen de la asociación entre las
medidas de fidelidad de la implementación del MTSS y los resultados de los estudiantes, Preventing School
Failure: Alternative Education for Children and Youth, 63:4, 308-316, DOI: 10.1080/1045988X.2019.1605971.
14
Huang, F. L. & Cornell, D. (2018). La relación del clima escolar con las suspensiones fuera de la escuela.
Children and Youth Services Review, 94, 378–389. https://doi.org/10.1016/j.childyouth.2018.08.013.
15
Mejora del clima escolar. National Center on Safe Supportive Learning Environments (NCSSLE). (sin fecha).
Obtenido el 7 de abril de 2022, de https://safesupportivelearning.ed.gov/school-climate-improvement.
16
Gregory, A., Cornell, D., & Fan, X. (2011). La relación de la estructura escolar y el apoyo con las tasas de
suspensión para estudiantes de secundaria blancos y negros. American Educational Research Journal, 48,
904-934. https://journals.sagepub.com/doi/10.3102/0002831211398531; Heilbrun, A., Cornell, D., & Konold, T.
(2018). Authoritative school climate and suspension rates in middle schools: Implications for reducing the racial
disparity in school discipline, Journal of School Violence, 17 (3), 324-338,
https://doi.org/10.1080/15388220.2017.1368395 Mattison, E. y Aber, M.S. (2007). Closing the achievement gap:
The association of racial climate with achievement and behavioral outcomes. American Journal of Community
Psychology, 40, 1–12, https://doi.org/10.1007/s10464-007-9128-x.
13

4

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

A. Uso de un enfoque basado en la evidencia para apoyar y responder a las necesidades de
los estudiantes
Un sistema de apoyo de múltiples niveles con sensibilidad lingüística y cultural (culturally and
linguistically responsive multi-tiered system of supports, MTSS) es un marco de prevención
integral diseñado para mejorar los resultados de desarrollo, sociales, emocionales, académicos y
conductuales mediante un continuo de estrategias y apoyos basados en evidencia. 17 Dentro de un
marco de MTSS, los educadores implementan:
•

Estrategias y apoyos universales diseñados para todos los niños.

•

Estrategias y apoyos específicos para niños con necesidades adicionales.

•

Estrategias intensivas y apoyos para satisfacer las necesidades específicas de cada niño.

Con la toma de decisiones basada en datos y enfoques basados en evidencia para satisfacer las
necesidades de cada niño, MTSS proporciona un marco valioso para ayudar a las escuelas a
abordar las desigualdades de rendimiento de larga data. 18 Además, el MTSS se centra en
satisfacer las necesidades de todos los niños mediante el uso de exámenes universales, monitoreo
del progreso y toma de decisiones basada en datos en todos los niveles de una estructura flexible
que permite que las escuelas y los programas para la primera infancia personalicen y organicen
prácticas, apoyos y servicios basados en las necesidades de cada niño.
Apoyos académicos y conductuales universales
Los apoyos educativos y conductuales universales son las estrategias que se brindan a todos los
niños dentro de una escuela o un programa para la primera infancia. El diseño universal para el
aprendizaje (Universal design for learning, UDL) y las intervenciones y apoyos conductuales
positivos (positive behavioral interventions and supports, PBIS) son estrategias basadas en
evidencia que pueden implementarse a nivel universal, lo que significa que son estrategias que
benefician a todos los niños y pueden implementarse en todos los niveles del MTSS.
Implementar el diseño universal para el aprendizaje
Al considerar la necesidad de intervenciones, es importante determinar si los comportamientos
de un niño que no concuerdan con las expectativas escolares son consecuencia de expectativas
inapropiadas para el desarrollo, dificultades académicas u otros factores. En algunos casos, el

Essential components of MTSS. Center on Multi-Tiered System of Supports. (sin fecha). Obtenido el 7 de abril de
2022, de https://mtss4success.org/essential-components.
18
Jackson, D. (2021, julio). Leveraging MTSS to Ensure Equitable Outcomes. Center on Multi-Tiered System of
Supports. Obtenido en octubre de 2021 de https://mtss4success.org/sites/default/files/202107/MTSS_Equity_Brief.pdf.
17

5

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

comportamiento de un niño puede verse afectado por su entorno, experiencia académica, nivel de
desarrollo o necesidades sociales y emocionales. Por ejemplo, si un niño tiene dificultades
académicas, de desarrollo o de salud socioemocional, y no recibe los apoyos o las intervenciones
adecuadas, puede ocurrir un comportamiento disruptivo como señal de que no se están
satisfaciendo las necesidades del niño. 19 Por lo tanto, es importante considerar enfoques de toda
la escuela y de todo el programa que también aborden de manera proactiva la forma en que los
niños reciben y se relacionan con su entorno, sus compañeros y el material de instrucción. 20
UDL 21 es un marco para mejorar y optimizar la enseñanza y el aprendizaje basado en
conocimientos científicos sobre cómo aprenden los humanos. 22 UDL desafía a los educadores a
considerar cómo diseñar intencionalmente la instrucción y la evaluación para promover múltiples
medios de participación, representación y acción/expresión. 23 Al hacer esto, UDL se basa en un
enfoque de aprendizaje basado en fortalezas para todos los niños, y la investigación ha
demostrado que UDL puede aumentar los resultados del desarrollo y el rendimiento académico,
incluso para niños con discapacidades. 24
Cómo implementar apoyos e intervenciones positivas de comportamiento
Para acceder y participar plenamente en el entorno de aprendizaje, todos los niños deben conocer
las expectativas de comportamiento de la escuela y del programa necesarias para tener éxito,
tener oportunidades para poner en práctica el cumplimiento de esas expectativas y recibir apoyo
y refuerzo de esos comportamientos por parte de adultos capacitados en prácticas basadas en
la evidencia.

Como se analiza más adelante, estos problemas también pueden ser indicaciones de que un estudiante en
particular tiene una discapacidad y deben evaluarse para determinar si se necesita educación especial o ayudas y
servicios relacionados para satisfacer las necesidades del estudiante de forma individualizada con el fin de
proporcionar FAPE.
20
Los estados pueden acceder a más información sobre materiales didácticos accesibles a través del Centro Nacional
de Materiales Educativos Accesibles financiado con fondos federales. https://aem.cast.org/about/national-centeraccessible-educational-materials-learning.
21
La Ley de Oportunidades de Educación Superior (2008) define UDL como: “un marco científicamente válido para
guiar la práctica educativa que — (A) proporciona flexibilidad en la forma en que se presenta la información, en
la forma en que los estudiantes responden o demuestran conocimientos y habilidades, y en la forma en que se
comprometen los estudiantes; y (B) reduce las barreras en la instrucción, brinda adaptaciones, apoyos y desafíos
apropiados, y mantiene altas expectativas de rendimiento para todos los estudiantes, incluidos los estudiantes con
discapacidades y los estudiantes con dominio limitado del inglés”. Título 20 § 1003(24) del U.S.C.
22
About universal design for learning. CAST. (8 de febrero de 2022). Obtenido el 7 de abril de 2022, de
https://www.cast.org/impact/universal-design-for-learning-udl.
23
Teaching Excellence in Adult Literacy Center. (8 de abril de 2019). TEAL Center Fact Sheet no. 2: Fact sheet:
Universal design for learning. Obtenido en diciembre de 2021 de https://lincs.ed.gov/state-resources/federalinitiatives/teal/guide/udl.
24
Basham, J., Blackorby, J., & Marino, M. (2020). Opportunity in crisis: The role of universal design for learning in
educational redesign. Learning Disabilities: A Contemporary Journal, 18(1), 71–91. Obtenido en octubre de 2021
de: https://files.eric.ed.gov/fulltext/EJ1264277.pdf.
19

6

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

PBIS es un marco de MTSS enfocado en mejorar el comportamiento mediante la integración de
datos, sistemas y prácticas basadas en evidencia dentro de tres niveles de apoyo: universal,
específico e individual. Estos niveles son fluidos, y la cantidad de apoyo e intervenciones debe
diferenciarse con el tiempo y entre entornos según las necesidades del niño. Usando este sistema
escalonado, todos los niños se beneficiarían de apoyos y servicios universales, mientras que los
grupos más pequeños que necesitan apoyos y servicios más específicos e intensivos los
recibirían. De acuerdo con el Centro de Intervenciones y Apoyo para el Comportamiento
Positivo y el Centro Nacional de Innovaciones del Modelo Piramidal, la implementación de
PBIS da como resultado:
•

Mejores resultados, como mayor rendimiento académico y competencia social y
emocional para niños con discapacidades, y reducción de los comportamientos de acoso.

•

Reducciones significativas en el comportamiento inapropiado. 25

•

Reducción del uso de la disciplina de exclusión, incluida la reducción de remisiones y
suspensiones disciplinarias.

•

Uso reducido de la restricción y el aislamiento. 26

Apoyos específicos
De acuerdo con la IDEA, si el comportamiento de un niño con una discapacidad impide su
propio aprendizaje o el aprendizaje de otros, se debe considerar el uso de intervenciones y
apoyos conductuales positivos, además de otras estrategias, para abordar esos
comportamientos. 27 Para algunos niños cuyas necesidades conductuales no se satisfacen con las
estrategias de toda la escuela y del programa, el equipo del IEP debe determinar qué otras
intervenciones y apoyos más específicos e individualizados se necesitan. Los apoyos específicos
generalmente se brindan en grupos más pequeños para permitir una instrucción más explícita y
oportunidades adicionales para practicar comportamientos positivos y recibir comentarios
constructivos. La instrucción en habilidades sociales, apoyos para desarrollar relaciones sociales,
estrategias de autogestión, verificación y conexión (una intervención de tutoría diseñada para
detectar signos tempranos de desconexión, mejorar el rendimiento escolar y reducir la deserción
escolar) y prácticas restaurativas son ejemplos de intervenciones que pueden proporcionarse
como apoyos específicos. 28
Hemmeter, M. L., Snyder, P. A., Fox, L., & Algina, J. (2016). Evaluating the implementation of the pyramid
model for promoting social emotional competence in early childhood classrooms. Topics in Early Childhood
Special Education, 36, 133–146. Obtenido en abril de 2021 de:
https://journals.sagepub.com/doi/full/10.1177/0271121416653386.
26
Centro sobre PBIS. (2022). Supporting and Responding to Student’s Social, Emotional, and Behavioral Needs:
Evidence-Based Practices for Educators (Versión 2). Obtenido el 9 de abril de 2022, de
https://www.pbis.org/pbis/getting-started.
27
Título 34 § 300.324(a)(2)(i) del C.F.R.
28
Nivel 2. Centro sobre PBIS. (2021). Obtenido el 7 de octubre de 2021 de: https://www.pbis.org/pbis/tier-2.
25

7

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

Las prácticas restaurativas se enfocan en desarrollar conexiones afectivas, escuchar y valorar las
opiniones de los demás, promover la responsabilidad, reparar el daño y apoyar la reintegración al
entorno educativo. La implementación de prácticas restaurativas como un apoyo específico
podría incluir el uso de conferencias grupales restaurativas, círculos restaurativos y
conversaciones entre estudiantes para facilitar la curación. 29 La investigación sugiere que la
combinación de prácticas restaurativas con apoyos conductuales positivos en toda la escuela
reduce las remisiones disciplinarias y las disparidades en el uso de la disciplina. 30
Apoyos individualizados o intensivos
Algunos niños pueden beneficiarse de apoyos intensivos diseñados para satisfacer las
necesidades específicas de un niño en particular. Estos apoyos pueden ser más intensivos que los
enfoques de toda la escuela o específicos y de grupos pequeños. Estos apoyos pueden incluir la
realización de una evaluación funcional del comportamiento (functional behavioral assessment,
FBA) y la implementación de un plan de intervención conductual (behavioral intervention plan,
BIP) correspondiente o la prestación de servicios integrales 31 o asesoramiento individual.
Proceso de evaluación funcional del comportamiento
La FBA es un proceso para identificar las razones o los factores que contribuyen al
comportamiento de un niño. 32,33 Este proceso se basa en entender que el comportamiento es una
forma de comunicación y puede proporcionar una comprensión más profunda de lo que un niño
está tratando de transmitir a través de su comportamiento. Al investigar las condiciones y otros

Wachtel, T. (2016). References. Defining restorative. International Institute for Restorative Practices. Obtenido el
10 de octubre de 2021 de: https://www.iirp.edu/images/pdf/Defining-Restorative_Nov-2016.pdf.
30
Vincent, C. G., Inglish, J., Girvan, E. J., Sprague, J. R., & McCabe, T. M. (2016). School-wide positive and
restorative discipline (SWPRD): Integrating school-wide positive behavior interventions and supports and
restorative discipline. Inequality in School Discipline, 115–134. https://doi.org/10.1057/978-1-137-51257-4_7.
31
En este contexto, “servicios integrales” se refiere a los servicios médicos y de salud mental basados en la escuela
y la comunidad proporcionados en conjunto como apoyo para un niño con necesidades conductuales graves y su
familia en función de las necesidades únicas del niño y la familia.
32
Como se indica en Apéndice I de Preguntas y respuestas: Abordar las necesidades de los niños con
discapacidades y las disposiciones disciplinarias de IDEA, una evaluación funcional del comportamiento (FBA)
se utiliza para comprender la función y el propósito del comportamiento de interferencia específico de un niño y
los factores que contribuyen a que el comportamiento ocurra y no ocurra con el propósito de desarrollar
intervenciones conductuales positivas efectivas, apoyos y otras estrategias para mitigar o eliminar el
comportamiento de interferencia.
33
En D.S. v. Trumbull Board of Education, 975 F.3d 152 (2d Cir. 2020), el Tribunal de Apelaciones del Segundo
Circuito de EE.UU. no estuvo de acuerdo con la interpretación del Departamento de que una evaluación funcional
del comportamiento (FBA) se considera una evaluación o reevaluación según la IDEA que activa el derecho de
los padres a solicitar una evaluación educativa independiente a cargo del estado. Sobre esta base, OSERS tiene la
intención de revisar sus posiciones establecidas anteriormente sobre este asunto, incluso si una LEA debe buscar
el consentimiento de los padres antes de realizar una FBA para un niño elegible con una discapacidad. (Consulte
las preguntas E-4 y E-5 del documento de preguntas y respuestas de OSERS de 2009).
29

8

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

factores que contribuyen a la ocurrencia del comportamiento, la respuesta que provoca el
comportamiento y el razonamiento para la continuación del comportamiento, el proceso de FBA
proporciona información útil para informar el desarrollo de intervenciones apropiadas y efectivas
que abordan la causa raíz del comportamiento, en lugar de utilizar un enfoque punitivo como un
intento de detener o reducir el comportamiento.
Aunque IDEA no proporciona requisitos específicos sobre lo que debe incluirse en el proceso de
FBA, generalmente se entiende que un proceso de FBA eficaz 34 es individualizado y, como
mínimo, debe:
•

Definir claramente el comportamiento de interferencia.

•

Recoger datos indirectos y directos sobre la ocurrencia y no ocurrencia de la conducta.

•

Analizar datos para determinar tendencias y desarrollar una hipótesis de la función del
comportamiento.

•

Llevar al desarrollo o revisión de un BIP (que se monitorea, evalúa y ajusta según sea
necesario).

El primer paso en el proceso de FBA es definir claramente el comportamiento preocupante
(comportamiento de interferencia) para garantizar que sea medible y observable, y que se
recopilen datos sobre el comportamiento específico. La recopilación de datos proporciona
información sobre la frecuencia, la duración, las condiciones, la ubicación y las personas
presentes cuando ocurre y no ocurre el comportamiento de interferencia; los eventos o
condiciones que típicamente ocurren antes y después del comportamiento de interferencia; y otra
información relevante. Con base en el análisis de esos datos, se desarrolla una hipótesis que
indica los escenarios o eventos que pueden desencadenar la ocurrencia del comportamiento de
interferencia (antecedente), una descripción del comportamiento de interferencia
(comportamiento) y las respuestas que perpetúan el comportamiento de interferencia
(consecuencia). Cada uno de estos componentes se debe considerar cuidadosamente para
asegurar que se identifiquen e implementen intervenciones apropiadas y efectivas. Por lo tanto,
las personas que realicen la FBA deben estar bien versadas y capacitadas en observación y
recopilación y análisis de datos. 35

Para obtener más información sobre el proceso de FBA, consulte “Uso de FBA para la evaluación diagnóstica del
comportamiento” (Using FBA for Diagnostic Assessment in Behavior) del Centro Nacional de Intervención
Intensiva, disponible en: https://intensiveintervention.org/sites/default/files/Handout%203a%20%20Functional%20Behavior%20Assessment_FBA_Process.%20pdf.pdf.
35
El Centro IRIS financiado por OSEP ofrece un módulo sobre Evaluación del Comportamiento Funcional
disponible en: https://iris.peabody.vanderbilt.edu/module/fba/challenge/#content.
34

9

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

El equipo del IEP puede confiar en la información recopilada y analizada a través del proceso de
la FBA 36 para comprender los factores que contribuyen a la ocurrencia y no ocurrencia del
comportamiento del niño y para informar el desarrollo de un BIP efectivo e identificar apoyos y
servicios adicionales para ser incluidos en el IEP. 37 Guiado por los datos y la información
recopilados a través de la FBA que identificó la función del comportamiento, un BIP adopta un
enfoque individualizado, proactivo y preventivo para abordar el comportamiento de
interferencia. En general, un BIP describe cómo se abordarán los antecedentes que desencadenan
el comportamiento de interferencia y cómo se enseñarán y reforzarán las nuevas habilidades y
los comportamientos de reemplazo. 38
Por último, una vez desarrollado, el BIP debe revisarse periódicamente para determinar su
eficacia y si es necesario ajustarlo. La identificación de criterios para el éxito puede ser útil para
guiar al equipo del IEP en el seguimiento de las intervenciones.
II. Invertir en la capacidad de las escuelas y de los educadores
Alejar a las escuelas y los programas para la primera infancia de las prácticas disciplinarias de
exclusión y desproporcionadas hacia un clima escolar y programático más positivo requiere
desarrollar la capacidad de los educadores. Los educadores desempeñan un papel integral en el
apoyo a los niños y el fomento de un clima escolar positivo y son socios fundamentales para
abordar de manera significativa las disparidades en los usos de la disciplina de exclusión. Por lo
tanto, es importante que las SEA, las LEA, las escuelas y los programas para la primera infancia
inviertan tiempo y recursos para garantizar que los educadores estén equipados con las
habilidades y los apoyos, incluida la capacitación basada en evidencia y el desarrollo profesional
necesarios para implementar estas estrategias de maneras reafirmantes y receptivas a nivel
cultural y lingüístico.
A. Prácticas cultural y lingüísticamente receptivas
La implementación de intervenciones proactivas en toda la escuela y el programa puede reducir
las tasas de disciplina de exclusión, pero las disparidades disciplinarias a menudo pueden
persistir si no hay una atención específica para abordarlas. 39 Para satisfacer las necesidades de
todos los niños, se deben implementar enfoques proactivos, basados en evidencia y en toda la

En el Título 34 § 300.530 del C.F.R. se especifica cuándo se requiere FBA. Para obtener más información,
consulte el documento adjunto Preguntas y respuestas: Abordar las necesidades de los niños con discapacidades
y las disposiciones disciplinarias de IDEA.
37
Sugai, G., Lewis-Palmer, T. & Hagan-Burke, S. (2000). Overview of the Functional Behavioral Assessment
Process, Exceptionality, 8(3), 149–160, https://doi.org/10.1207/S15327035EX0803_2.
38
National Center on Intensive Intervention. (2013). Nota Supra 43.
39
Gregory, A., Skiba, R.J., & Mediratta, K. (2017). Eliminating disparities in school discipline: A framework for
intervention. Review of research in Education, 41, 253–278, https://doi.org/10.3102%2F0091732X17690499.
36

10

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

escuela de una manera cultural y lingüísticamente receptiva que afirme la identidad multifacética
de cada niño. 40
El marco MTSS se puede utilizar para abordar los problemas que conducen a disparidad de
resultados para niños con discapacidades, particularmente niños de color, estudiantes del idioma
inglés o de familias de bajos ingresos. El uso del marco MTSS de la toma de decisiones basada
en datos brinda la oportunidad de examinar objetivamente las disparidades y garantizar la
igualdad en la implementación de políticas disciplinarias en todos los grupos de niños. En
general, cuando las escuelas y los programas para la primera infancia implementan prácticas que
incluyen establecer altas expectativas para todos los niños, reconocer y afirmar los orígenes y
culturas multifacéticos de los niños para fortalecer su aprendizaje, y proporcionar acceso a
instrucción y recursos efectivos para el aprendizaje, los niños tienen una oportunidad equitativa
de aprender y lograr resultados más positivos.41 La evidencia emergente sugiere que las prácticas
efectivas incluyan el fortalecimiento de las relaciones con los niños; la integración cultural y
lingüística de prácticas de apoyo dentro de los programas, escuelas y aulas de la primera
infancia; y desarrollar e implementar políticas que apoyen la equidad. 42
Cuando los educadores se conectan y entienden a los niños y toman en consideración las
perspectivas de los niños, generan empatía y responden al comportamiento de los niños de
maneras más afirmativas. A medida que los educadores construyen entornos más acogedores que
centran las experiencias de los niños, el clima del salón de clases, el programa para la primera
infancia o la escuela pueden comenzar a cambiar y el uso desproporcionado de la disciplina
puede disminuir. Los programas para la primera infancia, las escuelas, las LEA y las SEA pueden
considerar el desarrollo profesional continuo y efectivo en estas áreas para garantizar que los
educadores estén equipados con las habilidades para crear un entorno de aprendizaje
culturalmente receptivo para todos los niños.
B. Preparación y desarrollo profesional continuo de los educadores
Para implementar de manera efectiva prácticas basadas en evidencia como UDL o PBIS dentro
de un marco de MTSS, los educadores deben tener conocimientos y habilidades específicos para
apoyar y responder de manera efectiva a los niños. Con frecuencia, los programas de preparación

McIntosh, K., Sugai, G., Smolkowski, K., Horner, R. H., & Girvan, E. J. (1 de febrero de 2018). A 5-point
intervention approach for enhancing equity in school discipline. Practice Guides. Obtenido el 10 de octubre de
2021 de: https://www.pbis.org/resource/a-5-point-intervention-approach-for-enhancing-equity-in-schooldiscipline.
41
Klingner, J. K., Artiles, A. J., Kozleski, E., Harry, B., Zion, S., Tate, W., & Riley, D. (2005). Addressing the
disproportionate representation of culturally and linguistically diverse students in special education through
culturally responsive educational systems. Education Policy Analysis Archives, 13(38), 1–40.
42
Leverson, M., Pinkelman, S., Rose, J, McIntosh, K, & Smith, K. (2021, marzo). Centro sobre PBIS: Recurso:
PBIS cultural responsiveness field guide: Resources for trainers and coaches. Obtenido el 7 de octubre de 2021
de: https://www.pbis.org/resource/pbis-cultural-responsiveness-field-guide-resources-for-trainers-and-coaches.
40

11

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

educativa brindan instrucción y capacitación limitadas sobre cómo apoyar y responder de manera
efectiva a los comportamientos, y específicamente a los comportamientos de los niños con
discapacidades. 43 En consecuencia, muchos docentes a menudo enumeran desafíos relacionados
con el manejo y el apoyo del comportamiento de los estudiantes, así como el alto estrés y el
agotamiento emocional y físico, como razones para dejar la profesión. 44 Algunos de estos
desafíos se pueden mitigar alineando los programas de preparación docente y las experiencias
previas al servicio con las habilidades que los docentes necesitarán en el aula.
Los educadores deben tener acceso al desarrollo profesional continuo integrado en el trabajo, 45 la
capacitación y la consulta con personal de apoyo educativo especializado 46 con experiencia en
responder y apoyar la gama completa de necesidades de los estudiantes. El liderazgo de la LEA,
la escuela y el programa de la primera infancia debe priorizar las oportunidades de desarrollo
profesional integradas en el trabajo para que los educadores fortalezcan sus conocimientos y
habilidades fundamentales y brinden apoyo a los maestros, al personal de apoyo educativo
especializado y a otro personal que pueda necesitar habilidades o asistencia adicionales.

Freeman, J., Simonsen, B., Briere, D. E., & MacSuga-Gage, A. S. (2014). Pre-service teacher training in
classroom management: A review of state accreditation policy and teacher preparation programs. Teacher
Educational and Special Education, 37, 106–120. Obtenido de: http://doi.org/10.1177/0888406413507002; Wei,
R. C., Darling-Hammond, L., & Adamson, F. (2010). Professional development in the United States: Trends and
challenges. Dallas, TX: National Staff Development Council; Begeny, J. C., & Martens, B. K. (2006). Assessing
pre-service teachers’ training in empirically validated behavioral instruction practices. School Psychology
Quarterly, 21, 262–285. http://doi.org/10.1521/scpq.2006.21.3.262; Chesley, G. M., & Jordan, J. (2012). What’s
missing from educator prep. Educational Leadership, 69, 41–45.
44
Brownell, M. T., Smith, S. W., NcNellis, J. R., & Miller, M. D. (1997). Attrition in special education: Why
teachers leave the classroom and where they go. Exceptionality, 7(3), 143–155.
https://doi.org/10.1207/s15327035ex0703_1; Ingersoll, R. M., & Smith, T. M. (2003). The wrong solution to the
teacher shortage. Educational Leadership, 60, 30–33; Ingersoll, R., Merrill, E., Stuckey, D., & Collins, G. (2018).
Seven Trends: The Transformation of the Teaching Force, actualizado en octubre de 2018. Research Report (#RR
2018–2). Consortium for Policy Research in Education, University of Pennsylvania. Obtenido de
https://repository.upenn.edu/cpre_researchreports/108; Smith, T. M., & Ingersoll, R. (2004). What are the effects
of induction and mentoring on beginning teacher turnover. American Education Research Journal, 41, 681–714;
Stevenson, N. A., VanLone, J., & Barber, B. R. (2020). A commentary on the misalignment of teacher education
and the need for classroom behavior management skills. Education & Treatment of Children, 43(4), 393–404.
45
El desarrollo profesional integrado en el trabajo se refiere al aprendizaje de los maestros que se basa en la práctica
docente diaria y está diseñado para mejorar las prácticas de instrucción específicas del contenido de los maestros
con la intención de mejorar el aprendizaje de los estudiantes. Ver https://learningforward.org/wpcontent/uploads/2017/08/job-embedded-professional-development.pdf.
46
ESSA define al personal de instrucción especializado como (i) consejeros escolares, trabajadores sociales
escolares y psicólogos escolares; y (ii) otro personal calificado que participe en la prestación de servicios de
evaluación, diagnóstico, asesoramiento, educativos, terapéuticos y otros servicios necesarios (incluidos los
servicios relacionados según se define ese término en la sección 602 de la IDEA (Título 20 1401 del U.S.C.))
como parte de un programa integral para satisfacer las necesidades de los estudiantes.
43

12

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

Para apoyar de manera efectiva a los estudiantes y responder al comportamiento, la escuela y el
personal del programa deben tener conocimientos, habilidades y experiencia en temas como:
•

Entender las necesidades únicas de cada niño con una discapacidad y los derechos
otorgados a los niños con discapacidades en virtud de IDEA.

•

Ser consciente de los posibles signos de estrés.

•

Estar preparados para ser el primer contacto y recurso para los niños que necesitan apoyo.

•

Implementar pruebas de selección universales y comprender los datos de las pruebas de
selección para tomar decisiones informadas sobre las necesidades de los niños y las
estrategias educativas y conductuales apropiadas.

•

Implementar prácticas de prevención e intervención basadas en evidencia (como
intervenciones y apoyos conductuales positivos, acompañamiento físico seguro,
prevención de conflictos, comprensión de antecedentes, reducción de la intensidad y
gestión de conflictos) en todos los entornos escolares o de programas para apoyar y
responder eficazmente al comportamiento del niño (p. ej., aulas, oficina administrativa,
pasillos, patios de recreo, cafetería, autobús escolar).

•

Realizar FBA.

•

Diseñar, implementar y evaluar de manera efectiva los IEP y BIP, en colaboración con las
familias y con el apoyo de personal de apoyo especializado.

•

Reintegrar a los niños a la escuela o programa después de períodos prolongados de
aprendizaje virtual u otras ausencias de la escuela.

III. Financiamiento federal disponible para abordar las disparidades y reducir el uso de la
disciplina de exclusión
Además de implementar políticas coordinadas, se pueden y se deben utilizar múltiples fuentes de
financiación para abordar las disparidades disciplinarias, mejorar el ambiente escolar y brindar
apoyo conductual. IDEA requiere que las LEA satisfagan las necesidades funcionales, incluidas
las de comportamiento, de los niños elegibles con discapacidades como parte de su obligación de
proporcionar FAPE. Por eso, se deben usar los fondos de Parte B de IDEA para brindar apoyo y
servicios directos para abordar la conducta de los niños con discapacidades, incluida la asistencia
técnica y el desarrollo y la capacitación de profesionales en esta área. 47

47

Se pueden utilizar fondos federales para estos fines, siempre que, entre otros factores, los costos sean necesarios y
razonables para el desempeño de la adjudicación federal y se puedan asignar a la subvención federal. 2 § 200.403
del C.F.R.

13

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

A nivel de SEA, los estados pueden reservar una parte de sus fondos de la Parte B de IDEA para
llevar a cabo ciertas actividades autorizadas a nivel estatal para apoyar a niños con
discapacidades y educadores. Por ejemplo, las SEA pueden usar los fondos de la sección 611 de
IDEA que reservan para actividades a nivel estatal, distintas de la administración, para apoyo y
servicios directos, incluida la asistencia técnica, la preparación del personal y el desarrollo y la
capacitación profesional; para ayudar a las LEA a proporcionar intervenciones y apoyos
conductuales positivos y servicios de salud mental para niños con discapacidades; y para apoyar
las actividades de creación de capacidad y mejorar la prestación de servicios por parte de las
LEA para mejorar los resultados para los niños con discapacidades. 48
Otra área en la que se pueden usar los fondos de IDEA para brindar apoyo conductual es con los
servicios coordinados de intervención temprana (coordinated early intervening services, CEIS). 49
Los CEIS son servicios para estudiantes de jardín de infantes a 12.º grado (con particular énfasis
en estudiantes de jardín de infantes a tercer grado), que no se identifican como niños que
necesitan educación especial o servicios relacionados, pero que necesitan apoyo académico y
conductual adicional para tener éxito en un entorno de educación general. 50 La IDEA permite
que las LEA usen hasta el 15 % de los fondos que reciben bajo la Parte B de IDEA para CEIS. 51
Esta reserva se conoce como CEIS voluntario. Esto puede incluir el desarrollo profesional para
docentes y otro personal escolar de modo que dicho personal pueda brindar intervenciones
académicas y conductuales con base científica, y evaluaciones, servicios y apoyos educativos y
conductuales. 52
Una LEA que ha sido identificada por tener una desproporcionalidad significativa basada en la
raza o el origen étnico con respecto a la identificación, colocación o disciplina de niños con
discapacidades según la sección 618(d)(1) de IDEA debe reservar la cantidad máxima de fondos
según la sección 613(f) de IDEA (es decir, una cantidad equivalente al 15 % de las subvenciones
secundarias de las secciones 611 y 619 de la Parte B de IDEA de la LEA) para actividades
integrales de CEIS según la sección 618(d)(2)(B) de IDEA. Cuando las LEA con una
desproporcionalidad significativa utilizan fondos reservados para CEIS integral para identificar y
abordar los factores que contribuyen a la desproporcionalidad significativa, se deben considerar

Título 34 § 300.704(b)(4)(i), (iii), y (viii) del C.F.R. Ver también la Carta de OSEP a Batson (OSEP Letter to
Batson) (11 de diciembre de 2008), disponible en:
https://sites.ed.gov/idea/files/idea/policy/speced/guid/idea/letters/2008-4/batson121108stateactivities4q2008.pdf.
49
Título 34 § 300.226 del C.F.R.
50
Id. Vea también el Memo de OSEP 08-09 (28 de julio de 2008), disponible en
https://www2.ed.gov/policy/speced/guid/idea/ceis-guidance.pdf.
51
Sección 613(f) de IDEA (Título 20 § 1413(f) del U.S.C.); Título 34 § 300.226 del C.F.R.
52
En el caso de que una LEA requiera el uso de fondos de la Parte B de la IDEA para CEIS integral debido a que se
identificó con una desproporcionalidad significativa, la LEA también puede usar los fondos para abordar las
necesidades de los niños ya identificados como elegibles para educación especial y servicios relacionados. Título
34 § 300.646(d)(2)(ii) del C.F.R. Para obtener más información, consulte las Preguntas y respuestas esenciales
sobre la desproporcionalidad significativa (equidad en IDEA) de la OSEP (marzo de 2017), disponible en:
https://sites.ed.gov/idea/files/significant-disproportionality-qa-03-08-17.pdf.
48

14

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

numerosos factores. 53 Estos factores pueden incluir el uso inapropiado de expulsión disciplinaria
y otras políticas, prácticas y procedimientos que contribuyen a la desproporcionalidad
significativa. 54 Además, una LEA puede usar fondos integrales de CEIS para capacitación y
desarrollo profesional y evaluaciones y apoyos de comportamiento, como FBA, BIP y PBIS,
cuando al hacerlo se aborden los factores identificados por la LEA que contribuyen a la
desproporcionalidad significativa identificada por el Estado. Los fondos integrales de CEIS
también se pueden usar para niños en edad preescolar y niños con discapacidades, en ciertas LEA
identificadas con una desproporcionalidad significativa para abordar las disparidades
disciplinarias y las necesidades de comportamiento de los niños. 55 Además, los fondos de CEIS
pueden consolidarse con ciertos otros fondos federales en un programa para toda la escuela bajo
el Título I de la Ley de Educación Primaria y Secundaria de 1965, con sus modificaciones
(ESEA), siempre que se cumplan los requisitos aplicables para ambos flujos de financiación. 56
Finalmente, ESEA permite que se utilicen algunos fondos para apoyar al MTSS, particularmente
los fondos del Título II para el desarrollo profesional. Además, el Departamento ha aclarado que
los fondos proporcionados a los estados y las LEA a través del Fondo de Ayuda de Emergencia
para Escuelas Primarias y Secundarias (Elementary and Secondary School Emergency Relief,
ESSER) y el Fondo de Ayuda Educativa de Emergencia del Gobernador (Governor’s Emergency
Education Relief, GEER) están disponibles para ayudar en los esfuerzos de las SEA y las LEA
para abordar necesidades sociales y emocionales, de salud conductual y mental, incluido PBIS. 57
IV. Recursos federales para apoyar los esfuerzos estatales y locales para abordar las
disparidades y reducir el uso de la disciplina de exclusión
En septiembre de 2021, el Departamento publicó Apoyo a las necesidades sociales, emocionales,
conductuales y de salud mental de niños y estudiantes para proporcionar información y recursos

Para obtener más información, consulte las Preguntas y respuestas esenciales sobre la desproporcionalidad
significativa (equidad en IDEA) de la OSEP (marzo de 2017), disponible en:
https://sites.ed.gov/idea/files/significant-disproportionality-qa-03-08-17-2.pdf.
54
Título 34 § 300.646(d)(1)(ii) del C.F.R.
55
Título 34 § 300.646(d)(1) y (2) del C.F.R. Vea también el Memo de OSEP 08-09 (28 de julio de 2008), disponible
en https://www2.ed.gov/policy/speced/guid/idea/ceis-guidance.pdf.
56
Título 34 § 300.206 del C.F.R. Consulte también la carta de la Oficina de Educación Primaria y Secundaria del
Departamento del 13 de septiembre de 2013 a los directores estatales sobre cómo maximizar la flexibilidad en la
administración de las subvenciones federales, disponible en:
https://www2.ed.gov/programs/teacherqual/flexibility-swp091313.pdf.
57
Departamento de Educación de EE.UU., Preguntas frecuentes: Programas de Ayuda de Emergencia para
Escuelas Primarias y Secundarias y Programas de Ayuda Educativa de Emergencia del Gobernador,
Washington, DC, mayo de 2021. Disponible en:
https://oese.ed.gov/files/2022/07/ESSER.GEER_.FAQs_5.26.21_745AM_FINAL_ES5.2.22.508dh.pdf. Ver
también Departamento de Educación de EE.UU. (2021). Apoyo a las necesidades sociales, emocionales,
conductuales y de salud mental de niños y estudiantes. Obtenido el 8 de octubre de 2021 de:
https://www2.ed.gov/documents/students/apoyo-a-las-necesidades-sociales-emocionales-conductuales-y-desalud-mental-de-ninos-y-estudiantes.pdf.
53

15

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

para mejorar la promoción de la salud mental y el bienestar social y emocional entre niños y
estudiantes. Este recurso destaca siete desafíos clave para brindar apoyo de salud mental basado
en programas o escuelas en la primera infancia, escuelas K-12 y entornos de educación superior,
y presenta las siete recomendaciones correspondientes. Incluye ejemplos de cómo los programas
para la primera infancia, las escuelas, las comunidades y los estados de todo el país están
poniendo en práctica las recomendaciones.
Además, el Departamento financia varios centros de asistencia técnica que brindan recursos
relacionados con el comportamiento a los que pueden acceder las SEA, las LEA, las escuelas, los
programas para la primera infancia y los educadores.
•

Centro nacional de asistencia técnica en apoyos e intervenciones positivas de
comportamiento: Financiado desde 1998, el propósito del Centro de PBIS es mejorar la
capacidad de las SEA, las LEA y las escuelas para establecer y mantener el marco de
PBIS para (a) ampliar los sistemas de nivel 2 y 3 para mejorar los resultados de los
estudiantes con o en riesgo para discapacidades, (b) mejorar el clima escolar y la
seguridad escolar, y (c) mejorar las condiciones de aprendizaje para promover el
bienestar de todos los estudiantes. El Centro de PBIS (a) brinda asistencia técnica para
fomentar la implementación a gran escala del MTSS para abordar las necesidades
sociales, emocionales, conductuales y de salud mental; (b) proporciona los modelos
organizativos, las demostraciones, la difusión y las herramientas de evaluación necesarias
para implementar el MTSS de manera integral y efectiva en una variedad de contextos; y
(c) extiende las lecciones aprendidas de la implementación de PBIS a la agenda más
amplia de reforma educativa. El Centro también brinda apoyo a las subvenciones del
Distrito y del Estado para la Transformación del Clima Escolar. El sitio web
(www.pbis.org/) incluye recursos, herramientas y capacitaciones para mejorar los
esfuerzos del distrito y del estado para desarrollar capacidades e integrar
sistemáticamente estrategias y apoyos sociales, emocionales, conductuales y de salud
mental en las escuelas.

•

Centro Nacional de Innovaciones del Modelo Piramidal (NCPMI): El Centro
Nacional de Innovaciones del Modelo Piramidal (National Center for Pyramid Model
Innovations, NCPMI) trabaja para mejorar y apoyar la capacidad de los sistemas estatales
y los programas locales para implementar un MTSS para la primera infancia a fin de
mejorar los resultados sociales, emocionales y conductuales de los niños pequeños con
discapacidades o retrasos en el desarrollo y en riesgo de padecerlas. Los objetivos del
Centro son ayudar a los estados y programas en la implementación de sistemas
sostenibles para la implementación del modelo piramidal para apoyar la competencia
socioemocional en bebés y niños pequeños dentro de los programas de intervención
temprana y educación temprana con un enfoque en mejorar el entorno social, emocional,
y los resultados del comportamiento de los niños pequeños desde el nacimiento hasta los
cinco años, reducir el uso de prácticas disciplinarias inapropiadas, promover la
16

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

participación familiar, utilizar datos para la toma de decisiones, integrar la consulta de
salud mental infantil y de la primera infancia, y fomentar la inclusión.
(https://challengingbehavior.cbcs.usf.edu/)
•

Centro Nacional de Intervenciones Intensivas (NCII): El Centro Nacional de
Intervenciones Intensivas (National Center on Intensive Interventions, NCII) trabaja para
desarrollar la capacidad de las SEA, LEA, universidades, profesionales y otras partes
interesadas para apoyar la implementación de una intervención intensiva en
lectoescritura, matemáticas y comportamiento para estudiantes con necesidades de
aprendizaje o comportamiento severas y persistentes. El enfoque del NCII para la
intervención intensiva es la individualización basada en datos. El sitio web incluye
herramientas para apoyar la implementación de prácticas basadas en evidencia para el
comportamiento intensivo. (https://intensiveintervention.org/)

•

Centro IRIS: El Centro IRIS es un centro nacional dedicado a mejorar los resultados
educativos de todos los niños, especialmente aquellos con discapacidades desde el
nacimiento hasta los veintiún años, mediante el uso de prácticas e intervenciones
efectivas basadas en evidencia. El Centro tiene módulos de capacitación disponibles para
el desarrollo previo y durante el servicio para educadores sobre el apoyo y la respuesta al
comportamiento escolar, incluidas las consideraciones culturales y el comportamiento.
(https://iris.peabody.vanderbilt.edu/)

•

Comprehensive Center Network (CCNetwork): La red CCNetwork está compuesta
por 19 Centros Integrales Regionales y un Centro Nacional que brindan asistencia técnica
para el desarrollo de capacidades a los estados, distritos y escuelas en su diseño e
implementación de políticas, prácticas, programas e intervenciones basadas en evidencia
que mejoran la instrucción y los resultados educativos para todos los estudiantes. Las
SEA pueden solicitar apoyo para el desarrollo de capacidades de sus Centros Integrales.
CCNetwork produce y difunde herramientas y recursos basados en la investigación para
desarrollar la capacidad de liderazgo educativo en enfoques sociales, emocionales,
conductuales y de salud mental para apoyar mejor el bienestar de los estudiantes, el
personal escolar y las familias. (https://compcenternetwork.org/)

•

Centro para Mejorar el Aprendizaje Social y Emocional y la Seguridad Escolar
(CISELSS): El propósito del Centro para Mejorar el Aprendizaje Social y Emocional y
la Seguridad Escolar (Center to Improve Social and Emotional Learning and School
Safety, CISELSS) es brindar asistencia técnica para apoyar a los estados y distritos en la
implementación de programas y prácticas de aprendizaje social y emocional basados en
evidencia. El CISELSS trabaja para desarrollar el conocimiento y la capacidad de (1) las
SEA para apoyar a sus LEA y (2) las LEA para apoyar a sus escuelas.
(https://selcenter.wested.org/)

17

ENFOQUES POSITIVOS Y PROACTIVOS PARA APOYAR A LOS NIÑOS CON DISCAPACIDADES: UNA GUÍA PARA LAS PARTES INTERESADAS

•

Centro Nacional de Entornos de Aprendizaje Seguros y de Apoyo (NCSSLE):
Financiado por la Oficina de Escuelas Seguras y de Apoyo del Departamento, el Centro
Nacional de Entornos de Aprendizaje Seguros y de Apoyo (National Center on Safe
Supportive Learning Environments, NCSSLE) ofrece información y asistencia técnica a
los estados, distritos, escuelas, instituciones de educación superior y comunidades
enfocadas en mejorar el clima escolar y las condiciones para el aprendizaje. NCSSLE
opera bajo la premisa de que, con los recursos y el apoyo adecuados, las partes
interesadas en la educación pueden colaborar para mantener entornos escolares seguros,
atractivos y saludables que respalden el éxito académico de los estudiantes. El sitio web
incluye información sobre los recursos, productos y herramientas de capacitación y
asistencia técnica del Centro, y los últimos hallazgos de investigación.
(https://safesupportivelearning.ed.gov/)

•

What Works Clearinghouse (WWC): Financiado por el Instituto de Ciencias de la
Educación del Departamento, el Centro de intercambio de información What Works
Clearinghouse (WWC) ha sido una fuente central y confiable de evidencia científica
sobre programas, productos, prácticas y políticas educativas. El WWC revisa la
investigación relevante, determina qué estudios cumplen con estándares rigurosos y
resume los hallazgos. El WWC se centra en la investigación de alta calidad para
responder a la pregunta "¿qué funciona en la educación?"
(https://ies.ed.gov/ncee/wwc/FWW/Results?filters=,Behavior)

Exención de responsabilidad legal
Este documento contiene recursos y ejemplos que se proporcionan para la conveniencia del usuario. La
inclusión de estos materiales no pretende reflejar su importancia, ni respaldar las opiniones expresadas o
los productos o servicios ofrecidos. Estos materiales pueden contener las opiniones y recomendaciones
de distintos expertos en la materia, así como enlaces de hipertexto, direcciones de contacto y sitios web a
información creada y mantenida por otras organizaciones públicas y privadas. Las opiniones expresadas
en cualquiera de estos materiales no reflejan necesariamente las opiniones o políticas del Departamento
de Educación de EE.UU. (Departamento). El Departamento no controla ni garantiza la precisión,
pertinencia, actualidad o integridad de la información externa incluida en estos materiales. La inclusión
de dicha información no constituye un aval por parte del Departamento o del gobierno federal, ni una
preferencia o apoyo de estos ejemplos en comparación con otros que podrían estar disponibles y
presentarse. Además, este debate no debe implicar el respaldo de ninguna organización, plan de estudios
o modelo de aprendizaje.

18

